Title: Salaries for Members of the First Branch of the Legislature, [22 June] 1787
From: Madison, James,Yates, Robert
To: 




[22 June 1787]

   The clause in the report of 13 June providing that the members of the first branch of the legislature “receive fixed stipends … to be paid out of the National-Treasury” was under debate (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 228).

Mr. Madison concurred in the necessity of preserving the compensations for the Natl. Govt. independent on the State Govts. but at the same time approved of fixing them by the Constitution, which might be done by taking a standard which wd. not vary with circumstances. He disliked particularly the policy suggested by Mr. Wiliamson of leaving the members from the poor States beyond the Mountains, to the precarious & parsimonious support of their constituents. If the Western States hereafter arising should be admitted into the Union, they ought to be considered as equals & as brethren. If their representatives were to be associated in the Common Councils, it was of common concern that such provisions should be made as would invite the most capable and respectable characters into the service.




   Ms (DLC).


   Yates’s version:


   “Mr. Madison. Our attention is too much confined to the present moment, when our regulations are intended to be perpetual. Our national government must operate for the good of the whole, and the people must have a general interest in its support; but if you make its legislators subject to and at the mercy of the state governments, you ruin the fabric—and whatever new states may be added to the general government the expence will be equally borne” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 378).


[22 June 1787]

   Wilson moved that in place of fixed stipends the salaries be determined by the national legislature.

Mr. Madison. I oppose this motion. Members are too much interested in the question. Besides, it is indecent that the legislature should put their hands in the public purse to convey it into their own.


   Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 378 (Yates).


   JM did not originally report this speech. Paraphrasing Yates, he inserted it later: “Mr. Madison thought the members of the Legisl: too much interested to ascertain their own compensation. It wd. be indecent to put their hands into the public purse for the sake of their own pockets” (Ms [DLC]).



